Case 2:21-cv-03742-CAS-MAR Document 16 Filed 08/13/21 Page 1 of 11 Page ID #:79




   1   PAUL B. BEACH, State Bar No. 166265
       pbeach@lbaclaw.com
   2   LAWRENCE BEACH ALLEN & CHOI, PC
       100 West Broadway, Suite 1200
   3   Glendale, California 91210-1219
       Telephone No. (818) 545-1925
   4   Facsimile No. (818) 545-1937
   5   Attorneys for Defendants
       County of Los Angeles and Sheriff Alex Villanueva
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11    NASSER BAKER,                   )             Case No. 2:21-cv-03742-CAS-MAR
                                        )
  12                 Plaintiff,         )             Honorable Christina A. Snyder
                                        )
  13          vs.                       )
                                        )             ANSWER OF DEFENDANTS
  14    COUNTY OF LOS ANGELES,          )             COUNTY OF LOS ANGELES
        SHERIFF ALEX VILLANUEVA, an )                 AND SHERIFF ALEX
  15    individual, JOHN DOE No. 1, and )             VILLANUEVA TO FIRST
        DOES 2-20 inclusive,            )             AMENDED COMPLAINT;
  16                                    )             DEMAND FOR JURY TRIAL
                     Defendants.        )
  17                                    )
  18
  19
  20          TO THE HONORABLE COURT, ALL PARTIES, AND TO THEIR
  21   ATTORNEYS OF RECORD:
  22          COME NOW Defendants County of Los Angeles and Sheriff Alex
  23   Villanueva (collectively, “Defendants”), and answering the First Amended
  24   Complaint (“FAC”) herein for themselves and for no other Defendants, admit,
  25   deny, and allege as follows:
  26          1.     Answering Paragraphs 1, 3, 4, 20, 32, 34, 35, 37, 39, 41, 43, 45, 48,
  27   49, 52, 58, 61, 67, 68, 69, 70, 71, 73, 77, 78, 79, 80, 81, 82, 83, 85, 90, 91, 93, 95,
  28   97, 101, 103, 104, 105, 106, 107, 109, 110, 111, 112, 113, and the Prayer of the

                                                  1
       BAKER\ANSWER TO FIRST AMENDED COMPLAINT
Case 2:21-cv-03742-CAS-MAR Document 16 Filed 08/13/21 Page 2 of 11 Page ID #:80




   1   FAC, Defendants deny generally and specifically each and every allegation
   2   contained therein.
   3          2.     Answering Paragraphs 2, 8, 10, 12, 13, 14, 15, 16, 17, 18, 19, 21, 22,
   4   23, 25, 26, 27, 28, 29, 30, 31, 33, 38, 42, 44, 46, 50, 51, 53, 55, 56, 57, 59, 60, 62,
   5   64, 65, 66, 72, 74, 84, 86, 88, 89, 92, 94, 98, 100, 102, 108, and 114 of the FAC,
   6   Defendants do not have sufficient information or belief to enable them to answer
   7   said paragraphs and, on that ground, deny each and every allegation contained
   8   therein, and specifically deny that they violated Plaintiff’s rights.
   9          3.     Answering Paragraph 11 of the FAC, Defendants admit that Alex
  10   Villanueva is the duly elected Sheriff of Los Angeles County. As to the
  11   remainder of the allegations set forth in said paragraph of the FAC, Defendants
  12   do not have sufficient information or belief to enable them to answer said
  13   paragraph and, on that ground, deny each and every allegation contained therein.
  14          4.     Answering Paragraph 5 and 6 of the FAC, Defendants admit that,
  15   under the facts alleged, jurisdiction is proper.
  16          5.     Answering Paragraph 7 of the FAC, Defendants admit that, under the
  17   facts alleged, venue is proper.
  18          6.     Answering Paragraph 9 of the FAC, Defendants admit that the
  19   County of Los Angeles is a public entity and that the Los Angeles County
  20   Sheriff’s Department (“LASD”) is a subdivision of the former. As to the
  21   remainder of the allegations set forth in said paragraph of the FAC, these
  22   Defendants do not have sufficient information or belief to enable them to answer
  23   said paragraph and, on that ground, deny each and every allegation contained
  24   therein.
  25          7.     Answering Paragraph 24 of the FAC, Defendants incorporate by
  26   reference their responses to Paragraphs 1 through 23 as though fully set forth
  27   herein.
  28   //

                                                  2
       BAKER\ANSWER TO FIRST AMENDED COMPLAINT
Case 2:21-cv-03742-CAS-MAR Document 16 Filed 08/13/21 Page 3 of 11 Page ID #:81




   1          8.     Answering Paragraph 36 of the FAC, Defendants incorporate by
   2   reference their responses to Paragraphs 1 through 35 as though fully set forth
   3   herein.
   4          9.     Answering Paragraph 40 of the FAC, Defendants incorporate by
   5   reference their responses to Paragraphs 1 through 39 as though fully set forth
   6   herein.
   7          10.    Answering Paragraph 47 of the FAC, Defendants incorporate by
   8   reference their responses to Paragraphs 1 through 46 as though fully set forth
   9   herein.
  10          11.    Answering Paragraph 54 of the FAC, Defendants incorporate by
  11   reference their responses to Paragraphs 1 through 53 as though fully set forth
  12   herein.
  13          12.    Answering Paragraph 63 of the FAC, Defendants incorporate by
  14   reference their responses to Paragraphs 1 through 62 as though fully set forth
  15   herein.
  16          13.    Answering Paragraph 75 of the FAC, Defendants incorporate by
  17   reference their responses to Paragraphs 1 through 74 as though fully set forth
  18   herein.
  19          14.    Answering Paragraph 87 of the FAC, Defendants incorporate by
  20   reference their responses to Paragraphs 1 through 86 as though fully set forth
  21   herein.
  22          15.    Answering Paragraph 96 of the FAC, Defendants incorporate by
  23   reference their responses to Paragraphs 1 through 95 as though fully set forth
  24   herein.
  25          16.    Answering Paragraph 99 of the FAC, Defendants incorporate by
  26   reference their responses to Paragraphs 1 through 98 as though fully set forth
  27   herein.
  28   //

                                                 3
       BAKER\ANSWER TO FIRST AMENDED COMPLAINT
Case 2:21-cv-03742-CAS-MAR Document 16 Filed 08/13/21 Page 4 of 11 Page ID #:82




   1
   2                                AFFIRMATIVE DEFENSES
   3                            FIRST AFFIRMATIVE DEFENSE
   4          17.    The FAC fails to state a claim.
   5                          SECOND AFFIRMATIVE DEFENSE
   6          18.    Plaintiff’s FAC fails to state a cause of action against these public
   7   entity defendants for, pursuant to Monell v. Dept. of Social Services of New York,
   8   436 U.S. 658, 694 (1978), there can be no recovery for a federal civil rights
   9   violation where there is no constitutional deprivation occurring pursuant to
  10   governmental policy or practice.
  11                           THIRD AFFIRMATIVE DEFENSE
  12          19.    The FAC does not state facts sufficient to constitute a cause of action
  13   against Defendants under 42 U.S.C. § 1983 because simple negligence pursuant
  14   to the United States Supreme Court decision of Parratt v. Taylor, 451 U.S. 527
  15   (1981), is not a federal civil rights violation.
  16                          FOURTH AFFIRMATIVE DEFENSE
  17          20.    Pursuant to California Government Code § 818 and Newport City v.
  18   Fact Concerts, Inc., 453 U.S. 247 (1981), this public entity defendant is not liable
  19   for exemplary or punitive damages in any sum, or at all.
  20                            FIFTH AFFIRMATIVE DEFENSE
  21          21.    Defendants and any individual defendants employed by them are
  22   entitled to qualified immunity since they did not violate Plaintiff’s rights, the
  23   applicable law was not clearly established and since a reasonable official in their
  24   position could have believed their conduct was lawful.
  25                            SIXTH AFFIRMATIVE DEFENSE
  26          22.    To the extent that any force was used, it was privileged as being
  27   reasonably necessary, and being believed to be so necessary, to the lawful defense
  28   of third parties and/or Defendants.

                                                  4
       BAKER\ANSWER TO FIRST AMENDED COMPLAINT
Case 2:21-cv-03742-CAS-MAR Document 16 Filed 08/13/21 Page 5 of 11 Page ID #:83




   1                         SEVENTH AFFIRMATIVE DEFENSE
   2          23.    Under the Civil Rights Act, where intent is an element of the claim,
   3   the facts must be alleged in Plaintiff’s FAC with specificity.
   4                          EIGHTH AFFIRMATIVE DEFENSE
   5          24.    The County Sheriff and his subordinates act on behalf of the State,
   6   not the County, when engaged in law enforcement activities, consequently, any
   7   policies, practices or customs alleged in Plaintiff’s FAC are not those of the
   8   County.
   9                           NINTH AFFIRMATIVE DEFENSE
  10          25.    The County is immune from liability under the Eleventh Amendment
  11   to the Constitution of the United States.
  12                           TENTH AFFIRMATIVE DEFENSE
  13          26.    Neither a public entity nor a public employee is liable for his act or
  14   omission, exercising due care, in the execution or enforcement of any law.
  15                        ELEVENTH AFFIRMATIVE DEFENSE
  16          27.    Neither a public employee nor a public entity is liable for any injury
  17   caused by the act or omission of another person.
  18                         TWELFTH AFFIRMATIVE DEFENSE
  19          28.    Neither a public entity nor a public employee is liable for any injury
  20   resulting from his act or omission where the act or omission was the result of the
  21   exercise of the discretion vested in him.
  22                      THIRTEENTH AFFIRMATIVE DEFENSE
  23          29.    A public entity is not liable for an injury resulting from an act or
  24   omission of an employee of the public entity where the employee is immune from
  25   liability.
  26   //
  27   //
  28   //

                                                   5
       BAKER\ANSWER TO FIRST AMENDED COMPLAINT
Case 2:21-cv-03742-CAS-MAR Document 16 Filed 08/13/21 Page 6 of 11 Page ID #:84




   1                      FOURTEENTH AFFIRMATIVE DEFENSE
   2          30.    Neither a public entity nor a public employee is liable for any injury
   3   caused by adopting or failing to adopt an enactment or by failing to enforce any
   4   law.
   5                        FIFTEENTH AFFIRMATIVE DEFENSE
   6          31.    Neither a public entity nor a public employee acting in good faith,
   7   without malice, and under the apparent authority of an enactment that is
   8   unconstitutional, invalid or inapplicable, is liable for any injury caused thereby,
   9   except to the extent that he would have been liable had the enactment been
  10   constitutional, valid and applicable.
  11                        SIXTEENTH AFFIRMATIVE DEFENSE
  12          32.    Neither a public entity nor a public employee is liable for any injury
  13   caused by the adoption or failure to adopt an enactment or by the failure to
  14   enforce an enactment.
  15                     SEVENTEENTH AFFIRMATIVE DEFENSE
  16          33.    Any alleged acts or omissions by these answering Defendant were
  17   superseded by the negligence and/or intentional acts of Plaintiff and/or third
  18   parties whose negligence intervened and was the sole and proximate cause of any
  19   detriment that Plaintiff has alleged in the FAC.
  20                      EIGHTEENTH AFFIRMATIVE DEFENSE
  21          34.    The damages, if any, should be in direct proportion to the fault of
  22   these Defendants, if any, as provided by Civil Code §§1431 to 1431.5.
  23                        NINETEETH AFFIRMATIVE DEFENSE
  24          35.    The actions of these Defendant and their employees in all respects
  25   were reasonable, proper and legal.
  26                       TWENTIETH AFFIRMATIVE DEFENSE
  27          36.    Plaintiff’s claims and requests for relief are barred, in whole or in
  28   part, by the doctrine of unclean hands.

                                                  6
       BAKER\ANSWER TO FIRST AMENDED COMPLAINT
Case 2:21-cv-03742-CAS-MAR Document 16 Filed 08/13/21 Page 7 of 11 Page ID #:85




   1                     TWENTY-FIRST AFFIRMATIVE DEFENSE
   2           37.    Plaintiff’s claims and requests for relief are barred, in whole or in
   3   part, by the doctrine of laches.
   4                   TWENTY-SECOND AFFIRMATIVE DEFENSE
   5           38.    Plaintiff has failed to join all necessary and indispensable parties to
   6   this action.
   7                     TWENTY-THIRD AFFIRMATIVE DEFENSE
   8           39.    Neither these answering Defendants nor any of their employees
   9   acted with deliberate indifference.
  10                   TWENTY-FOURTH AFFIRMATIVE DEFENSE
  11           40.    Defendants are not liable pursuant to the doctrine of assumption of
  12   risk.
  13                     TWENTY-FIFTH AFFIRMATIVE DEFENSE
  14           41.    Plaintiff has failed to mitigate his damages.
  15                     TWENTY-SIXTH AFFIRMATIVE DEFENSE
  16           42.    Neither a public entity nor a public employee is liable for any injury
  17   caused by the institution or prosecution of any judicial proceedings within the
  18   scope of the public employee’s employment.
  19                   TWENTY-SEVENTH AFFIRMATIVE DEFENSE
  20           43.    To the extent that any force was used in making the arrest, it was
  21   privileged as necessary to affect the arrest, to prevent escape, or to overcome
  22   resistance.
  23                   TWENTY-EIGHTH AFFIRMATIVE DEFENSE
  24           44.    Plaintiff’s claims are barred by the doctrine of issue and claim
  25   preclusion.
  26                     TWENTY-NINTH AFFIRMATIVE DEFENSE
  27           45.    Plaintiff’s claims are barred by the doctrine of estoppel, including
  28   without limitation equitable estoppel and judicial estoppel.

                                                   7
       BAKER\ANSWER TO FIRST AMENDED COMPLAINT
Case 2:21-cv-03742-CAS-MAR Document 16 Filed 08/13/21 Page 8 of 11 Page ID #:86




   1                         THIRTIETH AFFIRMATIVE DEFENSE
   2          46.    To the extent that Plaintiff suffered any detriment, such detriment
   3   was caused or contributed to by Plaintiff’s negligence and damages, if any,
   4   should be reduced in direct proportion to his fault.
   5                      THIRTY-FIRST AFFIRMATIVE DEFENSE
   6          47.    Plaintiff’s claims are improper pursuant to California Government
   7   Code § 945.3.
   8                    THIRTY-SECOND AFFIRMATIVE DEFENSE
   9          48.    There was reasonable cause to believe that a public offense was
  10   being committed in the presence of Defendants or their employees.
  11                     THIRTY-THIRD AFFIRMATIVE DEFENSE
  12          49.    Neither a public entity nor a public employee is liable for failure to
  13   establish a police department or otherwise provide police protection service or, if
  14   public protection service is provided, for failure to provide sufficient police
  15   protection service.
  16                    THIRTY-FOURTH AFFIRMATIVE DEFENSE
  17           50. Each of Plaintiff’s state law claims are barred by the absolute
  18   “official duty” privilege of Civil Code § 47(a).
  19                      THIRTY-FIFTH AFFIRMATIVE DEFENSE
  20           51. Each of Plaintiff’s state law claims are barred by the absolute
  21   privilege of Government Code § 821.6.
  22                     THIRTY-SIXTH AFFIRMATIVE DEFENSE
  23           52. The FAC and individual theories of relief set forth therein are barred
  24   by Plaintiff’s failure to have complied with the California public entity and public
  25   employee claims filing provisions.
  26                   THIRTY-SEVENTH AFFIRMATIVE DEFENSE
  27          53.    This action is barred by the applicable statutes of limitations,
  28   including but not limited to California Code of Civil Procedure §§ 335.1, 338,

                                                  8
       BAKER\ANSWER TO FIRST AMENDED COMPLAINT
Case 2:21-cv-03742-CAS-MAR Document 16 Filed 08/13/21 Page 9 of 11 Page ID #:87




   1   339, 340, and 342, as well as California Government Code § 911.2.
   2                    THIRTY-EIGHTH AFFIRMATIVE DEFENSE
   3          54.     To the extent that any force was used in the incident complained of,
   4   it was so used in the exercise of the right of self-defense.
   5                     THIRTY-NINTH AFFIRMATIVE DEFENSE
   6          55.     Any injury or damage suffered by Plaintiff was caused solely by
   7   reason of his wrongful acts and conduct and the willful resistance to a peace
   8   officer in the discharge, and attempt to discharge, the duty of his office, and not
   9   by reason of any unlawful acts or omissions of these Defendants.
  10                         FORTIETH AFFIRMATIVE DEFENSE
  11          56.     Plaintiff lacks standing to pursue claims for relief.
  12                      FORTY-FIRST AFFIRMATIVE DEFENSE
  13          57.     Defendants are immune from liability, pursuant to Government Code
  14   § 845.8, since any injuries resulted from a criminal suspect resisting or fleeing
  15   from arrest.
  16                     FORTY-SECOND AFFIRMATIVE DEFENSE
  17          58.     Because Plaintiff’s FAC is couched in conclusory terms, these
  18   answering Defendants cannot fully anticipate all of the affirmative defenses that
  19   may be applicable to the within action. Accordingly, the right to assert additional
  20   affirmative defenses, if and to the extent that such affirmative defenses are
  21   applicable, is hereby reserved.
  22   //
  23   //
  24   //
  25   //
  26   //
  27   //
  28   //

                                                   9
       BAKER\ANSWER TO FIRST AMENDED COMPLAINT
Case 2:21-cv-03742-CAS-MAR Document 16 Filed 08/13/21 Page 10 of 11 Page ID #:88




   1          WHEREFORE, Defendants County of Los Angeles and Sheriff Alex
   2   Villanueva pray that Plaintiff take nothing by way of his FAC and that
   3   Defendants herein recover their costs (including, without limitation, their defense
   4   costs pursuant to California Code of Civil Procedure § 1038) and such other and
   5   further relief as the Court may deem just and proper.
   6
   7   Dated: August 13, 2021                    LAWRENCE BEACH ALLEN & CHOI, PC
   8
   9                                             By         /s/ Paul B. Beach                _
  10                                                  Paul B. Beach
                                                      Attorneys for Defendants
  11
                                                      County of Los Angeles and
  12                                                  Sheriff Alex Villanueva
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                 10
       BAKER\ANSWER TO FIRST AMENDED COMPLAINT
Case 2:21-cv-03742-CAS-MAR Document 16 Filed 08/13/21 Page 11 of 11 Page ID #:89




   1                               DEMAND FOR JURY TRIAL
   2          TO THE CLERK OF THE ABOVE-ENTITLED COURT:
   3          PLEASE TAKE NOTICE that Defendants County of Los Angeles and
   4   Sheriff Alex Villanueva demand a trial by jury pursuant to Federal Rules of Civil
   5   Procedure, Rule 38(b) and Local Rule 38-1.
   6
   7   Dated: August 13, 2021                    LAWRENCE BEACH ALLEN & CHOI, PC
   8
   9                                             By         /s/ Paul B. Beach              _
  10                                                  Paul B. Beach
                                                      Attorneys for Defendants
  11
                                                      County of Los Angeles and
  12                                                  Sheriff Alex Villanueva
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                 11
       BAKER\ANSWER TO FIRST AMENDED COMPLAINT
